Citation Nr: 1444777	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected residuals of a left shoulder injury.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 60 percent rating for residuals of a left shoulder injury and granted service connection for a right shoulder injury and assigned an initial 10 percent rating.  At the Veteran's request, a March 2013 Travel Board hearing was scheduled; he withdrew his request for that hearing by written correspondence dated in March 2013.  

A January 2012 Decision Review Officer (DRO) decision increased the initial rating for the Veteran's right shoulder osteoarthritis to 20 percent, effective the date of the grant of service connection.  Accordingly, the issues above have been recharacterized to reflect that change.

In his March 2012 substantive appeal, the Veteran indicated that his left shoulder also affects his back and neck.  Thus, the issues of entitlement to service connection for back and neck disabilities, as secondary to service-connected left shoulder disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These matters were most recently readjudicated in a September 2012 supplemental statement of the case (SSOC) that failed to consider a June 2012 VA examination.  Regardless, the Board notes that the June 2012 VA examination is inadequate for rating purposes, as it does not address all pertinent features of the Veteran's left shoulder disability which may warrant a rating in excess of 60 percent.  Specifically, there is nothing indicating whether or not the Veteran has suffered from loss of the head of the humerus in his left shoulder (which, if present, would warrant a higher rating under the pertinent musculoskeletal rating criteria).  The examiner also indicates there is no acromioclavicular (AC) joint impairment without addressing private records showing conflicting findings of right AC joint osteoarthritis and outlet impingement.  In addition, the examination did not include any discussion of neurological symptoms associated with the Veteran's left shoulder disability, although there are lay statements and private medical evidence suggesting neurological symptoms extending from the shoulder to the elbows and hands.  Thus, it does not appear that the examiner conducted a thorough review of the Veteran's claims file.  Finally, the rationale provided for the examiner's negative opinion regarding the Veteran employability flatly states that he "can do sedentary work."  Such a statement cannot be considered any more than a mere conclusion without explanation, and therefore is also inadequate.  Consequently, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his shoulder disabilities since May 2011.  After securing the necessary release, the RO should obtain these records.

2.  Arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his left and right shoulder disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must note all pertinent symptoms and features of the Veteran's left and right shoulder disabilities (to specifically include range of motion, associated functional impairment, whether either joint is ankylosed and to what degree) that warrant ratings above 60 percent for the left shoulder, and 20 percent for the right shoulder.  Specifically, the examiner must indicate whether the Veteran's left shoulder disability is manifested by loss of the head of the humerus (flail shoulder).  

The examiner must also note all pertinent neurological findings, specifically addressing the private medical records indicating neurological involvement of the elbows.  In particular, the examiner should indicate whether the Veteran's left shoulder disability is productive of complete paralysis (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected), and whether such involvement is major or minor.  The examiner should also indicate whether there is any associated neurological involvement of other parts of the upper extremities, to include the hands and wrists.

Finally, the examiner should opine as to whether, considering the Veteran's experience as an electrician, his service connected disabilities (either independently or cumulatively) and associated symptoms render him unable to follow or obtain substantially gainful employment.  

A complete rationale must be provided for all opinions.  All findings must be reconciled with other conflicting medical evidence of record.  If the examiner's opinion is that the Veteran is capable, despite his service-connected disabilities, to perform either physical or sedentary work (or both), the examiner must explain why that is so.

3.  Review the record and readjudicate the claims, addressing all evidence of record at the time of adjudication.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



